Citation Nr: 0807396	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic right patellar dislocations, currently rated as 30 
percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left hip disability, to include arthritis 
with left quadriceps atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from 
September 1968 to April 1970.  He has also served in the US 
Air Force Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).  That decision granted service 
connection for disabilities of the left knee and left hip.  
It also granted service connection for degenerative arthritis 
of the right knee.  In all three instances initial 10 percent 
ratings were assigned.  The rating action also granted a 30 
percent evaluation for a right knee disability, not including 
degenerative arthritis.  The veteran was notified of the 
decision and he has appealed the evaluations assigned to the 
four disabilities.

In January 2005 this matter was remanded to the Agency of 
Original Jurisdiction (AOJ) for further development and to 
address due process concerns.  This matter is now returned to 
the Board for further consideration.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to comply 
with the due process requirements set forth by the Board in 
its January 2005 remand.  The veteran's representative has 
pointed out the AOJ's failure to comply with the Board's 
directives in this remand regarding the duty to notify and 
assist and has requested another remand to rectify this 
matter.  Specifically the Board in its January 2005 had 
requested that the AOJ adjudicate all the increased ratings 
matters to also include whether consideration of 
extraschedular evaluation was appropriate and to provide the 
veteran with duty to assist notification as to how he can 
prevail with respect to an extraschedular evaluation.  
Although the AOJ did provide a duty to assist letter in 
February 2005, this letter was limited to advising the 
veteran as to how he can prevail on an increased rating 
claim, with no mention as to how he can prevail on an 
extraschedular basis.  Additionally, while the November 2005 
supplemental statement of the case did adjudicate each 
increased rating issue in terms of whether extraschedular 
consideration was warranted, this does not satisfy the 
Board's Remand directive that the AOJ provide the veteran 
with a specific letter setting forth the VA's duty to assist 
with respect to an extraschedular consideration.  Thus as 
pointed out by the veteran's representative, the Board finds 
another remand is necessary to correct this matter.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Further, as also pointed out by the veteran's representative, 
the January 2005 remand also directed the AOJ to attempt to 
obtain all service medical records and physical examinations 
from the veteran's reserve service and to notify the veteran 
and provide him with an opportunity to respond, if such 
records were not available.  The representative pointed out 
that the AOJ failed to send the veteran such a letter after 
it was notified that such records were not available by 
Maxwell Air Force Base in June 2005.  

However, the Board finds that the AOJ did not appear to fully 
comply with the Board's remand instructions to attempt obtain 
these records, as the directives requested the AOJ to use 
various avenues in attempting to obtain such records, to 
include via the National Personnel Records Center (NPRC) 
along with the US Air Force Reserve Center in Denver, 
Colorado, and the veteran's reserve units.  Additionally the 
Board pointed out that because the veteran has served under 
two different names, Larry D. Howell and Lareese L. Howell, 
and as such, his official personnel records and military 
health records may be located in many different locations and 
that any requests made should reference both the veteran's 
officer and enlisted service, under both names.  Instead the 
VA's request sent to Maxwell Air Force and the negative 
response therein, all dated in June 2005 only made reference 
to the name Larry D. Howell.  Thus the Board finds that an 
additional attempt to obtain such records must include the 
use of both names the veteran served under.  The Board does 
note that some records from the veteran's reserve service 
have been submitted by him in March 2005, although in the 
accompanying letter he also indicated that additional records 
were in the possession of Maxwell Air Force Base.

As the most recent VA examination is dated in September 2005 
and in light of the further development that is needed, the 
Board finds that another VA examination should be scheduled 
to address the severity of the veteran's claimed 
disabilities.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if an increased rating is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.    Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following 
development:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) the information 
and evidence not of record needed to 
establish an effective date, if an 
increased rating is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue of an extraschedular 
evaluation in accordance with 38 C.F.R. § 
3.321(b)(1) (2007), in addition to the 
issues of entitlement to an increased 
rating.

2.  The AOJ should contact the National 
Personnel Records Center (NPRC) along 
with the US Air Force Reserve Center in 
Denver, Colorado, and Maxwell Air Force 
Base in Montgomery Alabama, and the 
veteran's reserve units, and obtain from 
these various agencies all of the 
veteran's service medical records, 
including retention physicals and 
treatment records.  In doing so, the AOJ 
must advise these agencies that the 
veteran served in the US Army as an 
enlisted person Larry D. Howell and as an 
officer in the US Air Force Reserves 
under the names of Larry D. Howell and 
Lareese L. Howell.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.  If any of the 
above records cannot be obtained and the 
VA does have affirmative evidence that 
they do not exist, then the AOJ should 
inform the veteran of the records that 
the VA was unable to obtain, including 
what efforts were made to obtain them.  
Also, the AOJ should inform the veteran 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

3.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected right knee disability, left 
knee disability and left hip disability.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The extent of 
arthritis of the right knee, left knee, 
and left hip shown by X-rays and the 
active and passive range of motion of the 
right knee, left knee and left hip in 
degrees should be reported.  The examiner 
also should comment on the functional 
limitations caused by the veteran's 
service-connected right knee, left knee 
and left hip disabilities.  It is 
requested that the examiner address the 
following questions:

(a) Does the right knee, left knee and 
left hip disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee, 
left knee and left hip; and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the knees or 
left hip due to pain attributable to the 
service-connected disabilities.  

4.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the above 
actions, the AOJ should review the 
veteran's claims and determine whether 
increased ratings are warranted.  The AOJ 
is reminded that in evaluating the knees 
it must take into consideration 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Furthermore, the RO's consideration of 
referring the service-connected claims 
for extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007) must be 
documented on readjudication.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that contains any additional 
evidence, citations of applicable laws 
and regulations not previously provided, 
and the reasons and bases for the 
decision.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



